DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the specification, para[0001]: please correct as follows:
--- [0001] This is a Continuation Application of 15/724,839(now U.S. patent(now U.S.Patent  10,840,824) , filed October 4, 2017, entitled "Synchronous Buck Inverter," which is a Continuation Application of 15/251,487(now U.S.Patent 9,935,580), filed August 30, 2016, entitled "Wien Bridge Oscillator," which is a Continuation Application of Application No. 14/675,073(now U.S. Patent 9, 647,608), filed March 31, 2015, entitled "Wien Bridge Oscillator," which claims priority to U.S. Provisional Patent Application No. 62/047,443, filed September 8, 2014, entitled "Synchronous Buck Inverter," filed September 8, 2014, the contents of which are incorporated by reference herein in their respective entireties herein.---


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849